Exhibit 10.5

AWARD FORMULA FOR 2017-2018

LEGGETT & PLATT, INCORPORATED

PROFITABLE GROWTH INCENTIVE PROGRAM

On March 22, 2017, the Compensation Committee (Committee) adopted the award
formula and performance targets under the Profitable Growth Incentive (PGI)
Program for the 2017-2018 Performance Period. Growth performance stock units
(GPSUs) are granted to certain key management employees under the PGI Program
including our named executive officers: Karl G. Glassman (President and CEO),
Matthew C. Flanigan (Executive Vice President and CFO), Perry E. Davis
(Executive Vice President, President – Residential Products & Industrial
Products), and J. Mitchell Dolloff (Executive Vice President, President –
Specialized Products & Furniture Products). Neither Jack D. Crusa nor David S.
Haffner were granted GPSUs for the 2017-2018 Performance Period. The GPSUs are
granted pursuant to the Company’s Flexible Stock Plan, amended and restated,
effective as of May 5, 2015, filed March 25, 2015 as Appendix A to our Proxy
Statement for the Annual Shareholders Meeting. The Committee granted the
2017-2018 GPSUs in accordance with the 2017 Form of Profitable Growth Incentive
Award Agreement (Form of Award), which was filed as Exhibit 10.2 to the
Company’s Form 8-K on November 10, 2016.

The above executives, as well as other key management employees, were granted a
number of GPSUs determined by multiplying the executive’s current base annual
salary by an award multiple (approved by the Committee), and dividing this
amount by the average closing price of our common stock for the 10 business days
immediately following the date of our fourth quarter earnings press release. The
number of GPSUs that will ultimately vest will depend on the Revenue Growth and
EBITDA Margin of the Company (for Glassman and Flanigan), the Residential
Products and Industrial Products segments (for Davis) and the Specialized
Products and Furniture Products segments (for Dolloff) at the end of a 2-year
Performance Period beginning January 1, 2017 and ending December 31, 2018. The
percentage of vested GPSUs will range from 0% to 250% of the number granted
according to the below payout schedules. Payouts will be interpolated for
achievement levels falling between those set out in the schedules below.

2017-2018 Award Payout Percentages

 

EBITDA

Margin

  Corporate (Glassman and Flanigan)

20.8%

  0%   250%   250%   250%   250%   250%   250%   250%   250%

19.8%

  0%   213%   250%   250%   250%   250%   250%   250%   250%

18.8%

  0%   175%   213%   250%   250%   250%   250%   250%   250%

17.8%

  0%   138%   175%   213%   250%   250%   250%   250%   250%

16.8%

  0%   100%   138%   175%   213%   250%   250%   250%   250%

15.8%

  0%   75%   100%   138%   175%   213%   250%   250%   250%

14.8%

  0%   50%   75%   100%   138%   175%   213%   250%   250%

13.8%

  0%   25%   50%   75%   100%   138%   175%   213%   250%

<13.8%

  0%   0%   0%   0%   0%   0%   0%   0%   0%     <2.7%   2.7%   3.7%   4.7%  
5.7%   6.7%   7.7%   8.7%   9.7%      Revenue Growth  

EBITDA

Margin

  Residential Products (Davis – Weighted 79.8% of Award)

24.3%

  0%   250%   250%   250%   250%   250%   250%   250%   250%

23.3%

  0%   213%   250%   250%   250%   250%   250%   250%   250%

22.3%

  0%   175%   213%   250%   250%   250%   250%   250%   250%

21.3%

  0%   138%   175%   213%   250%   250%   250%   250%   250%

20.3%

  0%   100%   138%   175%   213%   250%   250%   250%   250%

19.3%

  0%   75%   100%   138%   175%   213%   250%   250%   250%

18.3%

  0%   50%   75%   100%   138%   175%   213%   250%   250%

17.3%

  0%   25%   50%   75%   100%   138%   175%   213%   250%

<17.3%

  0%   0%   0%   0%   0%   0%   0%   0%   0%     <2.4%   2.4%   3.4%   4.4%  
5.4%   6.4%   7.4%   8.4%   9.4%     Revenue Growth



--------------------------------------------------------------------------------

EBITDA

Margin

  Industrial Products (Davis – Weighted 20.2% of Award)

21.3%

  0%   250%   250%   250%   250%   250%   250%   250%   250%

20.3%

  0%   213%   250%   250%   250%   250%   250%   250%   250%

19.3%

  0%   175%   213%   250%   250%   250%   250%   250%   250%

18.3%

  0%   138%   175%   213%   250%   250%   250%   250%   250%

17.3%

  0%   100%   138%   175%   213%   250%   250%   250%   250%

16.3%

  0%   75%   100%   138%   175%   213%   250%   250%   250%

15.3%

  0%   50%   75%   100%   138%   175%   213%   250%   250%

14.3%

  0%   25%   50%   75%   100%   138%   175%   213%   250%

<14.3%

  0%   0%   0%   0%   0%   0%   0%   0%   0%     <2.5%   2.5%   3.5%   4.5%  
5.5%   6.5%   7.5%   8.5%   9.5%      Revenue Growth  

EBITDA

Margin

  Specialized Products (Dolloff) (Weighted 56.1% of Award)

29.6%

  0%   250%   250%   250%   250%   250%   250%   250%   250%

28.6%

  0%   213%   250%   250%   250%   250%   250%   250%   250%

27.6%

  0%   175%   213%   250%   250%   250%   250%   250%   250%

26.6%

  0%   138%   175%   213%   250%   250%   250%   250%   250%

25.6%

  0%   100%   138%   175%   213%   250%   250%   250%   250%

24.6%

  0%   75%   100%   138%   175%   213%   250%   250%   250%

23.6%

  0%   50%   75%   100%   138%   175%   213%   250%   250%

22.6%

  0%   25%   50%   75%   100%   138%   175%   213%   250%

<22.6%

  0%   0%   0%   0%   0%   0%   0%   0%   0%     <3.2%   3.2%   4.2%   5.2%  
6.2%   7.2%   8.2%   9.2%   10.2%      Revenue Growth  

EBITDA

Margin

  Furniture Products (Dolloff) (Weighted 43.9% of Award)

22.3%

  0%   250%   250%   250%   250%   250%   250%   250%   250%

21.3%

  0%   213%   250%   250%   250%   250%   250%   250%   250%

20.3%

  0%   175%   213%   250%   250%   250%   250%   250%   250%

19.3%

  0%   138%   175%   213%   250%   250%   250%   250%   250%

18.3%

  0%   100%   138%   175%   213%   250%   250%   250%   250%

17.3%

  0%   75%   100%   138%   175%   213%   250%   250%   250%

16.3%

  0%   50%   75%   100%   138%   175%   213%   250%   250%

15.3%

  0%   25%   50%   75%   100%   138%   175%   213%   250%

<15.3%

  0%   0%   0%   0%   0%   0%   0%   0%   0%     <2.9%   2.9%   3.9%   4.9%  
5.9%   6.9%   7.9%   8.9%   9.9%     Revenue Growth

“EBITDA Margin” for the Company or applicable business units equals the
cumulative Earnings before Interest, Taxes, Depreciation and Amortization
(EBITDA) over the 2-year Performance Period divided by the total revenue over
the Performance Period. EBITDA Margin targets are based upon the prior 3-year
cumulative EBITDA Margin for the Company or applicable business units. The
threshold for payout begins at 1 percentage point less than the 3-year average.

“Revenue Growth” will be the compound annual growth rate (CAGR) of the total
revenue for the Company or applicable business units in the second fiscal year
of the Performance Period compared to the Base Year Revenue. “Base Year Revenue”
is the total revenue of the Company or applicable business units in the fiscal
year immediately preceding the Performance Period.

The Revenue Growth threshold for payout for the Company or applicable business
units is based on the “Forecast GDP Growth” for the Company or applicable
business units as determined by the weighted average GDP growth forecast for the
Performance Period

 

2



--------------------------------------------------------------------------------

calculated from data published (in January in the first year in the Performance
Period) in the International Monetary Fund’s World Economic Outlook Update, and
weighted according to the Company’s or applicable business units’ revenue
originating from the United States, Euro Area, China, Canada and Mexico.

In determining the Revenue Growth for the Company or applicable business units
during the Performance Period, the percentage of Revenue Growth will be adjusted
by the difference (positive or negative) between the Forecast GDP Growth for the
Company minus the Actual GDP Growth for the Company, but such adjustment will be
made only if the difference is greater than ±1.0%. “Actual GDP Growth” is the
weighted average GDP growth for 2017-2018 calculated from data published in the
International Monetary Fund’s January 2019 World Economic Outlook Update (or, in
the event such publication is unavailable, a reasonable substitute report) for
the same geographies and using the same weighting.

The calculations for Revenue Growth and EBITDA Margin will include results from
businesses acquired during the Performance Period. Revenue Growth and EBITDA
Margin will exclude results for any businesses divested during the Performance
Period, and the divested businesses’ revenue will also be deducted from Base
Year Revenue. EBITDA margin will exclude results from non-operating branches
and, with respect to business units, all amounts related to corporate
allocations. EBITDA results will be adjusted to eliminate gain, loss or expense,
as determined in accordance with standards established under Generally Accepted
Accounting Principles (i) from non-cash impairments; (ii) related to loss
contingencies identified in Note S to the financial statements in the Company’s
2016 Form 10-K; (iii) that are unusual in nature or infrequent in occurrence;
(iv) related to the disposal of a segment of a business, or (v) related to a
change in accounting principle.

Capitalized terms, not otherwise defined herein, have the meanings given to them
in the Form of Award.

 

3